NU SKIN ENTERPRISES, INC.
2006 STOCK INCENTIVE PLAN
(DIRECTOR)

MASTER RESTRICTED STOCK UNIT AGREEMENT

        This Master Restricted Stock Unit Agreement (the “Agreement”) is made
and entered into effective as of __________________ by and between Nu Skin
Enterprises, Inc., a Delaware corporation (the “Company” ), and
___________________ (“Director”) subject to the terms and conditions of the Nu
Skin Enterprises, Inc. 2006 Stock Incentive Plan (the “Plan”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.

1.   Grant of Restricted Stock Units.


                1.1 Master Agreement. By executing this Agreement, Director
agrees that this Agreement shall govern the term of all Restricted Stock Units
granted to you under the Plan pursuant to a Restricted Stock Unit Grant Notice
(“Grant Notice”) that incorporates by reference the terms of this Agreement.
Each Restricted Stock Unit grant that is intended to be governed by this
Agreement shall incorporate all of the terms and conditions of this Agreement
and shall contain such other terms and conditions as the Committee shall
establish for the grant of Restricted Stock Units covered by such Grant Notice.
In the event of a conflict between the language of this Agreement and any Grant
Notice, the language of the Grant Notice shall prevail with respect to that
Grant Notice. In order to be effective, the Grant Notice must be executed by a
duly authorized executive officer of the Company. Director will not be required
to sign each Grant Notice, but you shall be deemed to have accepted the Grant
Notice (and all of the terms and conditions set forth therein) unless Director
provides written notice to the Plan Administrator of Director’s rejection of the
Grant Notice and all of the Restricted Stock Units granted thereunder within 20
days after receipt of the Grant Notice.

                1.2 Grant of Restricted Stock Units. The Company grants to
Director an award of the number of Restricted Stock Units as set forth in each
applicable Grant Notice. Each Restricted Stock Unit is a bookkeeping entry
representing the Company’s unfunded promise to deliver one (1) share of the
Company’s Common Stock (the “Share”), on the terms provided herein and in the
Plan.

                1.3 Vesting of Restricted Stock Units. Unless other vesting
dates and schedules are provided in the Grant Notice, the Restricted Stock Units
shall vest in full on the date immediately preceding the next annual meeting of
stockholders (the “Vesting Dates”) provided that Director remains in the
Continuous Service of the Company or one of its Affiliates during the period
commencing on the date of grant and ending on each of the respective Vesting
Dates (the “Vesting Period”) except as otherwise provided in Section 4.

                1.4 Settlement of Restricted Stock Units. Subject to the terms
of the Plan and this Agreement, Restricted Stock Units shall be settled in
Shares, provided that Director has satisfied any tax withholding obligations, if
any, pursuant to Section 9 below. Shares will be issued to Director within a
reasonable time following each Vesting Date (as evidenced by the appropriate
entry in the books of the Company or a duly authorized transfer agent of the
Company), but in no event shall the Shares be issued after the period ending on
the later to occur of the date that is 2 1/2 months from the end of (i)
Director’s tax year that includes the applicable Vesting Date, or (ii) the
Company’s tax year that includes the applicable Vesting Date.

                1.5 Stockholder Rights. Unless and until the Shares are issued
by the Company after the Vesting Date, Director shall have none of the rights or
privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Restricted Stock
Units.

2.   Securities Law Compliance. Director represents that Director has received
and carefully read a copy of the Prospectus for the Plan, together with the
Company’s most recent Annual Report to Stockholders. Director hereby
acknowledges that Director is aware of the risks associated with the Shares and
that there can be no assurance the price of the Common Stock will not decrease
in the future. Director hereby acknowledges no representations or statements
have been made to Director concerning the value or potential value of the Common
Stock. Director acknowledges that Director has relied only on information
contained in the Prospectus and has received no representations, written or
oral, from the Company or its Directors, attorneys or agents, other than those
contained in the Prospectus or this Agreement. Director acknowledges that the
Company has made no representations concerning the tax and other effects of the
Restricted Stock Units and Director represents that Director has consulted with
Director’s own tax and other advisors concerning the tax and other effects of
the Restricted Stock Units.


3.   Transfer Restrictions. Director shall not transfer, assign, sell, encumber,
pledge, grant a security interest in or otherwise dispose of the Restricted
Stock Units subject to this Agreement in any manner other than by the laws of
descent or distribution. Any such transfer, assignment, sale, encumbrance,
pledge, security interest or disposition shall be void and shall result in the
automatic termination of the Restricted Stock Units and this Agreement.


4   Termination of Employment.In the event Director’s Continuous Service is
terminated for any reason prior to the full vesting of the Restricted Stock
Units, the Restricted Stock Units granted hereunder shall terminate to the
extent they are not vested as of the termination of Director’s Continuous
Service (as described in Section 10.8), and Director shall not have any right to
receive any Shares subject to such unvested Restricted Stock Units.


5.   Forfeiture. If at any time during Director’s employment or at any time
during the 12-month period following termination of Director’s Continuous
Service, a Forfeiture Event (as defined below) occurs, then at the election of
the Committee, (a) this Agreement and all unvested Restricted Stock Units
granted hereunder shall terminate, and (b) Director shall return to the Company
for cancellation all Shares held by Director plus pay the Company the amount of
any proceeds received from the sale of any Shares to the extent such Shares were
issued pursuant to Restricted Stock Units granted under this Agreement that
vested (i) during the 12-month period immediately preceding the Forfeiture
Event, or (ii) on the date of or at any time after such Forfeiture Event.
“Forfeiture Event” means the following: (a) an act of fraud or intentional
misrepresentation related to his or her services as a director, (b) disclosure
or use of confidential information in a manner detrimental to the Company, (c)
competing with the Company, or (d) any other action of Director that is
materially harmful to the interests of the Company. The Committee, in its sole
discretion, may waive at any time in writing this forfeiture provision and
release Director from liability hereunder.


6.   Governing Plan Document. This Agreement incorporates by reference all of
the terms and conditions of the Plan, as presently existing and as hereafter
amended. Director expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan. Director also expressly acknowledges, agrees and represents as
follows:


                a.     Acknowledges receipt of the Plan, a copy of which is
attached hereto as Exhibit A, and represents that Director is familiar with the
provisions of the Plan, and that Director enters into this Agreement subject to
all of the provisions of the Plan.

                b.     Recognizes that the Committee has been granted complete
authority to administer the Plan in its sole discretion, and agrees to accept
all decisions related to the Plan and all interpretations of the Plan made by
the Committee as final and conclusive upon Director and upon all persons at any
time claiming any interest through Director in the Restricted Stock Units or the
Shares subject to this Agreement.

                c.     Acknowledges and understands that the establishment of
the Plan and the existence of this Agreement are not sufficient, in and of
themselves, to exempt Director from the requirements of Section 16(b) of the
Exchange Act and any rules or regulations promulgated thereunder, and that
Director (to the extent Section 16(b) applies to Director) shall not be exempt
from such requirements pursuant to Rule 16b-3 unless and until Director shall
comply with all applicable requirements of Rule 16b-3, including without
limitation, the possible requirement that Director must not sell or otherwise
dispose of any Share acquired hereby unless and until a period of at least six
months shall have elapsed between the date upon which such Restricted Stock Unit
was granted to Director and the date upon which Director desires to sell or
otherwise dispose of any Share acquired under this award.

7   Representations And Warranties. As a condition to the receipt of any Shares
upon vesting, the Company may require Director to make any representations and
warranties to the Company that legal counsel to the Company may determine to be
required or advisable under any applicable law or regulation, including without
limitation, representations and warranties that the Shares are being acquired
only for investment and without any present intention or view to sell or
distribute any such shares.


8   Compliance With Law And Regulations. The obligations of the Company
hereunder are subject to all applicable federal and state laws and to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed and any other
government or regulatory agency.


9.   Taxes. Regardless of any action the Company or, if different, the
Director’s employer (the “Employer”) takes with respect to any or all income tax
(including federal, state and other taxes), social insurance, payroll tax or
other tax-related withholding (“Tax-Related Items”), Director acknowledges that
the ultimate liability for all Tax-Related Items legally due by Director is and
remains his or her responsibility and that the Company and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the settlement of the Restricted Stock Units, the subsequent sale
of any Shares acquired at settlement and the receipt of any dividends; and (ii)
do not commit to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Director’s liability for
Tax-Related Items.


                Prior to vesting of the Restricted Stock Units, Director agrees
to make arrangements satisfactory to the Company and/or the Employer to satisfy
any applicable Tax-Related Items in connection with the Restricted Stock Units.
In this regard, if permissible under local law and regulations, Director
authorizes the Company and/or the Employer, at their discretion, to satisfy the
obligations with respect to Tax-Related Items by one or a combination of the
following: (i) selling or arranging for the sale of Shares otherwise deliverable
to Director in settlement of the Restricted Stock Units; (ii) withholding from
Director’s wages or other cash compensation payable to Director by the Company
or the Employer; (iii) withholding from proceeds of the sale of Shares acquired
upon vesting of the Restricted Stock Units; or (iv) withholding in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount. Finally, Director will pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of Director’s participation in
the Plan that cannot be satisfied by the means previously described. The Company
may refuse to deliver any of the Shares if Director fails to comply with his or
her obligations in connection with the Tax-Related Items described in this
Section.

10.   Nature of Grant. In accepting the Restricted Stock Units and signing this
Agreement, Director acknowledges that:


    10.1    the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan;


    10.2    the grant of Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;


    10.3    nothing in this Agreement or in the Plan shall confer upon Director
any right to continue in the service of the Company as a director or in any
other capacity;


    10.4    all decisions with respect to future grants of Restricted Stock
Units, if any, will be at the sole discretion of the Company;


    10.5    Director's participation in the Plan is voluntary;


    10.7    in consideration of the grant of Restricted Stock Units, no claim or
entitlement to compensation or damages arises from termination of the Restricted
Stock Units or diminution in value of the Restricted Stock Units or Shares
received upon vesting of Restricted Stock Units resulting from termination of
the Director’s employment or other service-providing relationship with the
Company or Employer (for any reason whatsoever and whether or not in breach of
local labor laws) and Director irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Director shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim; and


    10.8    in the event of the termination of Director's Continuous Service
(whether or not in breach of local labor laws), Director’s right to receive
Restricted Stock Units and vest under the Plan, if any, will terminate effective
as of the date that Director is no longer actively employed or providing service
and will not be extended by any notice period mandated under local law (e.g.,
active employment or service would not include a period of “garden leave” or
similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Director is no longer providing Continuous Service
for purposes of the Plan.


11.   General Provisions.


                11.1 Notices. Any notice required to be given under this
Agreement shall be in writing and shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice at the
address indicated below such party’s signature line on this Agreement or at such
other address as such party may designate by ten (10) days advance written
notice under this Section to all other parties to this Agreement.

                11.2 No Waiver. The failure of the Company in any instance to
exercise any rights under this Agreement, including the forfeiture rights under
Section 5, shall not constitute a waiver of any other rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between the Company and Director. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

12.   Miscellaneous Provisions.


                12.1 Director Undertaking. Director hereby agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable in order to carry out or effect one or more of
the obligations or restrictions imposed on either Director or the Shares
pursuant to the provisions of this Agreement.

                12.2 Entire Contract. This Agreement and the Plan constitute the
entire understanding and agreement of the parties with respect to the subject
matter contained herein. This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan (which is attached as Exhibit A).

                12.3 Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

                12.4 Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the
Plan, Restricted Stock Units granted under the Plan or future Restricted Stock
Units that may be granted under the Plan by electronic means or to request
Director’s consent to participate in the Plan by electronic means. Director
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

                12.5 Successors and Assigns. The provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon Director, Director’s permitted assigns and the
legal representatives, heirs and legatees of Director’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof. Director may not assign
this Agreement other than by the laws of decent and distribution.

                12.6 Severability. In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

                12.7 Governing Law. Restricted Stock Units and the provisions of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Utah without resort to that State’s conflict-of-laws rules, as
provided in the Plan. In the event of any legal proceeding involving this
Agreement, the prevailing party shall be entitled to recover its legal fees and
expenses (including reasonable attorneys’ fees).

                By Director’s signature and the signature of the Company’s
representative below, Director and the Company agree that this Restricted Stock
Unit is granted under and governed by the terms and conditions of the Plan and
this Agreement. Director has read and understands the Plan and this Agreement.
Director hereby agrees to accept as binding and conclusive all decisions or
interpretations of the Board and/or the Committee related to the Plan.

                IN WITNESS WHEREOF, the parties have executed this Agreement to
be effective as of the date and year first indicated above.

      Nu Skin Enterprises, Inc.

      By: ______________________________

      Title: ______________________________

      Date: ______________________________

      Director

      By: ______________________________

      Date: ______________________________

      Address: ______________________________


NU SKIN ENTERPRISES, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
2006 STOCK INCENTIVE PLAN

        Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2006 Stock
Incentive Plan (“Plan”) and the 2006 Stock Incentive Plan Master Restricted
Stock Unit Agreement (“Master Restricted Stock Unit Agreement”) previously
entered into by the parties, hereby grants to the “Director” identified below
______ Restricted Stock Units. The Restricted Stock Units are subject to all of
the terms and conditions as set forth herein and in the Master Restricted Stock
Unit Agreement and the Plan, both of which are incorporated herein in their
entirety. Any capitalized terms not defined herein shall have the meaning
provided to such terms in the Plan.

Direcotor:
Date of Grant:
Number of Restricted Stock Units:


VESTING SCHEDULE:

Additional Terms/Acknowledgements: The Director acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Master Restricted Stock Unit
Agreement and the Plan. Director further acknowledges that as of the Date of
Grant, this Grant Notice, the Master Restricted Stock Unit Agreement and the
Plan set forth the entire understanding between Employee and the Company
regarding the Restricted Stock Units granted pursuant hereto and supersede all
prior oral and written agreements on that subject with the exception of the
agreements, if any, listed below. To the extent that this Grant Notice varies
the terms of the Master Agreement, this Grant Notice will prevail only with
respect to Restricted Stock Units granted pursuant to this Grant Notice.

      Other Agreements:


NU SKIN ENTERPRISES, INC.

By:________________________________
        Signature

Title: ________________________________
Date: